Citation Nr: 0919388	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to January 
1969.  He had four months and 11 months of service prior to 
this.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which determined that new and material evidence had 
not been submitted to reopen claims for service connection 
for duodenal hernia and hiatus hernia and anxiety reaction 
with functional hypoglycemia.  

In April 2004, the Veteran provided testimony before a 
Veterans Law Judge who is no longer employed by the Board.  
In May 2006, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  
Transcripts of the hearings are associated with the claims 
file.  

This matter was previously before the Board in September 
2007, at which time the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a gastrointestinal 
disorder, to include an ulcer and hernia.  The Board's 
September 2007 decision is considered final as to that issue.  
See 38 U.S.C.A. § 7104 (West 2002).  

As to the claim currently on appeal, the Board determined 
that new and material evidence had been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disability.  However, the Board remanded the 
reopened claim in order for additional evidentiary 
development to be conducted, to include specifically 
obtaining a medical opinion to clarify medical opinions 
already of record.  A clarifying medical opinion was provided 
but, in October 2008, the Board determined that an additional 
medical opinion evidence was needed in order to adequately 
adjudicate the issue on appeal.  The Board requested an 
opinion from an independent VA psychologist, and a medical 
opinion was provided in March 2009.  Unfortunately, however, 
an additional remand is required at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

As noted, in October 2008, the Board requested that an 
independent VA psychologist review the Veteran's claims file 
and provide an opinion addressing whether the Veteran's 
psychiatric disability existed prior to service and was 
aggravated therein or, in the alternative, was incurred 
during military service.  In March 2009, a VA psychologist 
reviewed the claims file and provided a medical opinion 
addressing the questions posed.  The claims file was 
subsequently returned to the Board for adjudication.  

In April 2009, the Board sent the Veteran a copy of the March 
2009 medical opinion with a letter informing him that he had 
the option of submitting additional evidence or argument in 
support of his claim.  The Veteran was informed that he could 
choose to have any newly submitted evidence reviewed by the 
RO, which would then issue a supplemental statement of the 
case (SSOC), or he could waive his right to initial RO 
consideration of the new evidence.  Later that month, the 
Veteran requested that his claim be remanded in order for the 
RO to review evidence which he submitted at that time.  He 
submitted two letters which contained additional argument in 
support of his claim.  One letter, dated in April 2009, was 
new evidence, while the second letter, dated in January 2008, 
had already been submitted by the Veteran.  Nevertheless, the 
Board notes that neither letter was considered by the RO 
and/or addressed in an SSOC.  

Given the Veteran's request to have his January 2008 and 
April 2009 letters reviewed by the RO, this evidence must be 
referred to the RO for consideration in the first instance.  
See 38 C.F.R. § 20.1304(c).

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

Review the claims file, including 
specifically all new evidence submitted 
since the issuance of the most recent 
supplemental statement of the case, and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with an SSOC which addresses all new 
evidence submitted in support of the 
claim, and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order. The Board 
intimates no opinion as to the ultimate outcome of this case. 
The Veteran need take no action unless otherwise informed. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

